DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/07/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "a covering ratio of the shell part with respect to the core part in the R-O-C-N concentrated part is 45% or more in average" in claim 1 renders the claim indefinite.  The phrase does not make it clear whether 45% or more of the cores are fully covered by shells or whether 45% or more is the average coverage of a shell and full coverage is not required. The claim shall be interpreted as 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwa et al. (US-20160086701-A1), hereinafter Miwa, in view of Kunieda et al. (US-20100129538-A1), hereinafter Kunieda.
	Regarding Claim 1, Miwa teaches an R-T-B sintered magnet of R2T14B crystal grains with grain boundaries between them ([0011]-[0012]) as well as the magnet being permanent ([0023]) which is the same as the claimed R-T-B based permanent magnet comprising main phase grains consisting of an R2T14B crystal phase and grain boundaries formed between the main phase grains.
	Miwa further teaches R being one or more of rare earth elements, T being Fe or Fe and Co, and B being boron ([0001]) which is the same as the claimed R is a rare earth element, T is Fe or a combination of Fe and Co, and B is boron.
	Miwa further teaches the grain boundaries including an R-O-C-N concentrated part containing $, O, C, and N as its main component ([0116]) which is the same as the claimed the grain boundaries include an R-O-C-N concentrated part having higher concentrations of R, O, C, and N than in the main phase grains.

	Miwa does not explicitly disclose the claimed R-O-C-N concentrated part comprises a core part and a shell part at least partially covering the core part, a concentration of the heavy rare earth element in the shell part is higher than a concentration of the heavy rare earth element in the core part, a covering ratio of the shell part with respect to the core part in the R-O-C-N concentrated part is 45% or more in average. 
	Examiner notes that according to [0070]-[0107] of the instant specification, the claimed R-T-B magnet is produced by preparing a main phase alloy and a grain boundary alloy, pulverizing both of the alloys separately under a nitrogen gas concentration of 200 ppm or more and inert gas atmosphere, mixing the pulverized alloys in a low oxygen atmosphere while adding an oxygen source and a carbon source as oxides and carbides or organic compounds, pressing while applying a magnetic field, sintering in a vacuum or inert gas atmosphere at 1000-1200˚C for 1-10 hours, either two step aging at 700-900˚C for 1-3 hours then at 500-700˚C for 1-3 hours or one step aging at around 600˚C for 1-3 hours, rapid cooling in Ar gas atmosphere, optionally machining into a desired shape, a pre-treatment such as immersing in a solution of acids and alcohols, a diffusion step of either heat treating after adhering a compound including a heavy rare earth element to the surface or heat treating in an atmosphere including a vapor of a heavy rare earth element, either two step aging at 700-900˚C for 1-3 hours then at 500-700˚C for 1-3 hours or one step aging at around 600˚C for 1-3 hours, rapid cooling in Ar gas atmosphere, and optional surface treatment.
	Miwa further teaches the method of producing the R-T-B magnet including an alloy preparing step of preparing a first alloy, which forms a main phase, and a second alloy which forms a grain boundary phase and pulverizing them separately ([0077]-[0080]) under a nitrogen gas concentration of 200 ppm or more and inert gas atmosphere ([0082]-[0083]) which is the same as the specification’s 
	Miwa further teaches the method including mixing the finely pulverized first and second alloys in a low oxygen atmosphere ([0089]-[0092]) and adding raw materials to be an oxygen source and a carbon source ([0124]) which is the same as the specification’s mixing the pulverized alloys in a low oxygen atmosphere while adding an oxygen source and a carbon source as oxides and carbides or organic compounds.
	Miwa further teaches the method including pressing while applying a magnetic field ([0093]-[0096]) which is the same as the specification’s pressing while applying a magnetic field.
	Miwa further teaches the method including sintering under a vacuum or inert gas atmosphere at 1000-1200˚C for 1-10 hours ([0097]) which is the same as the specification’s sintering in a vacuum or inert gas atmosphere at 1000-1200˚C for 1-10 hours.
	Miwa further teaches the method including age treating of either two step aging at 700-900˚C for 1-3 hours then at 500-700˚C for 1-3 hours or one step aging at around 600˚C for 1-3 hours ([0098]) which is the same as the specification’s either two step aging at 700-900˚C for 1-3 hours then at 500-700˚C for 1-3 hours or one step aging at around 600˚C for 1-3 hours.
	Miwa further teaches the method including rapid cooling under Ar gas atmosphere ([0099]) which is the same as the specification’s rapid cooling in Ar gas atmosphere.
	Miwa further teaches the method including machining to a desired shape ([0100]) which is the same as the specification’s optionally machining into a desired shape.
	Miwa further teaches the method including a grain boundary diffusion step of either heat treatment after a compound including a heavy rare earth element is adhered to the surface or a heat treatment under an atmosphere including a vapor of heavy rare earth elements ([0101]) which is the same as the specification’s a diffusion step of either heat treating after adhering a compound including a 
	Miwa further teaches the method including age treating of either two step aging at 700-900˚C for 1-3 hours then at 500-700˚C for 1-3 hours or one step aging at around 600˚C for 1-3 hours ([0098]) which is the same as the specification’s either two step aging at 700-900˚C for 1-3 hours then at 500-700˚C for 1-3 hours or one step aging at around 600˚C for 1-3 hours.
Miwa further teaches the method including rapid cooling under Ar gas atmosphere ([0099]) which is the same as the specification’s rapid cooling in Ar gas atmosphere.
	Miwa further teaches the method including a surface treatment ([0102]) which is the same as the specification’s optional surface treatment.
	Miwa does not explicitly disclose the specification’s pre-treatment such as immersing in a solution of acids and alcohols prior to the diffusion step.
	Kunieda teaches a method similar to that according to Miwa, which includes a step following sintering ([0030]) and prior to a diffusion step ([0033]) which includes treating the surface with an acid solution which is a mixture of an alcohol with an aqueous solution of nitric acid ([0031]) in order to beneficially clean the surface which is advantageous for the diffusion step ([0032]) the examples further show the acid solution being 3 wt% nitric acid/ethanol and the duration of the treatment being 3 minutes ([0049], [0066]) which is the same as the specification’s pre-treatment such as immersing in a solution of acids and alcohols.
	It would be obvious to apply the surface treatment step according to Kunieda to the method according to Miwa in order to clean the surface which is advantageous for the diffusion step as discussed above.
	Since Miwa as modified by Kunieda teaches the claimed microstructure, composition, structure, and processing as discussed above, a person skilled in the art would expect the claimed R-O-C-N 

	Regarding Claim 2, Miwa as modified by Kunieda teaches the claim elements as discussed above. 
It is noted that the claimed area ratio of the R-O-C-N concentrated part is 16% or more and 71% or less in total with respect to the grain boundaries is interpreted as requiring the area of a cross section to have the area of the R-O-C-N concentrated part to be 16-71% the area of the grain boundary portion.
Miwa does not explicitly disclose the claimed area ratio of the R-O-C-N concentrated part is 16% or more and 71% or less in total with respect to the grain boundary phase.
	Since Miwa as modified by Kunieda teaches the claimed microstructure, composition, structure, and processing as discussed above, a person skilled in the art would expect the claimed area ratio of the R-O-C-N concentrated part is 16% or more and 71% or less in total with respect to the grain boundaries to flow naturally from the R-T-B magnet according to Miwa as modified by Kunieda.
	
	Regarding Claims 3-4, Miwa as modified by Kunieda teaches the claim elements as discussed above. Miwa further teaches the R-T-C magnet including a ratio of O to R in the concentrated part is in the range of 0.5 to 0.7 ([0022], [0119]-[0121]) which is within the claimed a ratio of O atom with respect to R atom in the R-O-C-N concentrated part is 0.44 or more and 0.75 or less in average.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	Regarding Claims 5-8, Miwa as modified by Kunieda teaches the claim elements as discussed above. Miwa further teaches an amount of R in the concentrated part may be 60-65% and an amount of N in the concentrated part is 10-15% ([0019]) which overlaps with the claimed a ratio of N atom with respect to R atom in the R-O-C-N concentrated part is 0.25 or more and 0.46 or less in average.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claims 9-16, Miwa as modified by Kunieda teaches the claim elements as discussed above. Miwa further teaches an oxygen content of 500-2000 ppm ([0117]) which encompasses the claimed oxygen content in the R-T-B based permanent magnet is 920 ppm or more and 1990 ppm or less.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claims 17-20, Miwa as modified by Kunieda teaches the claim elements as discussed above. Miwa further teaches the carbon content being 400-2000 ppm ([0118]) which encompasses the claimed carbon content in the R-T-B based permanent magnet is 890 ppm or more and 1150 ppm or less.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736